iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, in line 3 the phrase “an elastic bearing” render the claim indefinite because it is unclear if “an elastic bearing” is the same as or different from “an elastic bearing” that recited in claim 1 which claim 2 depends from.

As best understood and for the purpose of the examination, the Examiner interpreted “an elastic bearing” is the same as “an elastic bearing” that recited in claim 1.
Regarding claims 3, in line 2 the phrase “an elastic bearing” render the claim indefinite because it is unclear if “an elastic bearing” is the same as or different from “an elastic bearing” that recited in claim 1 which claim 2 depends from.

As best understood and for the purpose of the examination, the Examiner interpreted “an elastic bearing” is the same as “an elastic bearing” that recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:

at least one milling-material outlet (fig.1: (23)), and  
at least two cambered rollers (figs.1: (4) and (5)) which are each arranged in the housing (fig.1: (7))) so as to be rotatable about a roller axis (any rollers mill can have a camber during the operation of the rollers), 
wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 

- comprises a holder (fig.2: the bearing assembly (14)) with a receiving region (fig.4: (16)),
and an elastic bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics).

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Reijo teaches the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and an elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.
Regarding claim 3, Reijo teaches wherein an elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) is arranged between the blade and both groove walls (fig.4: the area of the element (16) is forming a groove).

Regarding claim 4, Reijo teaches the blade (fig.4: the element (22)) abuts on a groove bottom (fig.4: (17))

Regarding claim 5, Reijo teaches the blade (the element (22)) and the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) are held in a clamping profile which is arranged in the receiving region (fig.4: the profile of the element (16))
(12).
Regarding claim 6, Katsum disclose the blade (fig.1: (27)) having a length and width; 
Katsum does not disclose the blade has a ratio between the length and width of 1.6:1 to 300:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the length and width of 1.6:1 to 300:1; 


Regarding claim 7, Katsum disclose the blade (fig.2: (27)) is receiving in the holder (fig.2: (26));
Katsum does not disclose the blade has a ratio between the height and the free height of more than 1:1 to 6:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the height and the free height of more than 1:1 to 6:1; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade (8) has a ratio between the height and the free height of more than 1:1 to 6:1, as a matter of routine engineering design choice.

Regarding claims 8, 14 and 16, Katsum disclose the blade (fig.2: (27)) is arranged at an angle to the roller surface;
Katsum does not disclose the angle of between 20° and 75°; between 30° and 60°; or between 30° and 50°.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the angle of between 20° and 75°; 


Regarding claims 9, 15 and 17, Reijo teaches the elastic bearing is formed as an elastomer strip (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);

Reijo does not teaches the elastomer strip with a Shore OO hardness of between 15 and 100; between 30 and 90; or 40-80.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the elastomer strip with a Shore OO hardness of between 15 and 100; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the elastomer strip with a Shore OO hardness of between 15 and 100, as a matter of routine engineering design choice.

Regarding claim 10, Reijo teaches a counterweight (figs.1 and 2: 20)) by means of which the blade can be tilted about the axis and can be pressed against the roller surface (col.1 lines 10-13 and col.3 lines 24-30).

Regarding claim 11, Katsum disclose the scraper (fig.1: (25))) is in operative connection with a lift-off device (figs.1 and 2: (36)) by means of which the blade (figs.1 

Regarding claim 12, Katsum disclose the blade is arranged in such a way that the scraper edge is parallel to the roller axis when the blade does not contact the roller surface (fig.2 the blade (27) can be arranged at any angle).

Regarding claim 12, Katsum disclose wherein the blade (fig.2: (27)) is received over its entire length in the receiving region (fig.2: the receiving region of the element (26)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (CN102862245A)
Cheng (CN102862245A, attached NPL, English Machine translation) disclose a device (paragraph 26) comprising:
a housing (fig.1: the outer house) having a milling-material inlet (any processing device having an inlet), 
at least one milling-material outlet (any processing device having an inlet) (paragraph 24), and  
at least two cambered rollers (paragraph 238; figs.1-4: plurality of rollers (2)) which are each arranged in the housing so as to be rotatable about a roller axis (any rollers mill can have a camber during the operation of the rollers), 

and the scraper (fig.1: (1)): 
 	- has a blade (figs.1 and 4: the blade of the scraper (1)) for scraping milling material from a roller surface with a scraper edge which extends over an entire length of the blade, and 
- comprises a holder (fig.3: (4)) with a receiving region, the holder is arranged in the housing so as to be tiltable about an axis parallel to the roller axis (paragraph 257).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725